Citation Nr: 9926497	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-18 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1962 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for 
service connection for PTSD.

In its November 1996 supplemental statement of the case, the 
RO discussed evidence with regard to whether an acquired 
psychiatric disorder was incurred in service.  The veteran's 
claim for service connection for a nervous disorder was 
denied on several occasions, most recently in December 1983.  
He has not filed an application to reopen the claim for 
service connection for a nervous disorder (aside from PTSD), 
and that matter is not before the Board on appeal.

The Board notes that the veteran submitted a letter to the 
Board received in July 1999.  However, as no new evidentiary 
material is contained within that correspondence, a 
supplemental statement of the case by the RO is not 
necessary.  See 38 C.F.R. § 19.31.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy 
during service, and there is no competent medical evidence of 
a diagnosis of PTSD based on a verified in-service stressor 
or credible supporting evidence that an in-service stressor, 
which might lead to PTSD, actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question before the Board is whether the 
veteran's claim for service connection for PTSD is well 
grounded.  A well-grounded claim requires (1) medical 
evidence of a current disability; (2) lay evidence of an in-
service stressor; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Gaines v. West, 11 
Vet. App. 353, 357 (1998) (quoting Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997). 

If a claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).  The veteran served in Vietnam from April 
to June 1964, and his service assignment was as a teletype 
operator.  The record, including the veteran's service 
personnel records, is devoid of any decorations, medals or 
other evidence indicating that he engaged in combat with the 
enemy while on active duty.  

Where a veteran did not engage in combat, his testimony by 
itself will not be sufficient to establish the alleged 
service stressor.  Instead, the service stressor must be 
verified by official service records or other credible 
supporting evidence.  Id.; Cohen, supra; Doran v. Brown, 6 
Vet. App. 283 (1994). 

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim.  An October 1991 VA 
psychiatric hospitalization discharge summary indicates a 
diagnosis of PTSD.  In addition, subsequent private medical 
records indicate a continuing diagnosis of PTSD.  The October 
1991 discharge summary states that the veteran has had 
flashbacks and nightmares about Vietnam for a long time, and 
he was able to talk about his memories in one-to-one sessions 
during the 1991 hospitalization.  The diagnosis of PTSD 
presumably was made based on these sessions, although no 
specifics regarding the veteran's memories are provided.  The 
Board regards this summary as sufficient to meet the 
requirements of a medical diagnosis of PTSD and, considering 
the fact that the veteran indicated that he had had stressful 
events while in Vietnam, albeit not described, the board 
finds that there is sufficient evidence to well ground the 
veteran's claim for service connection for PTSD.  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  In this regard, 
the Board notes that the RO requested detailed information 
from the veteran regarding his purported stressors, but the 
veteran has not supplied any.

As noted above, the veteran served in Vietnam from April to 
June 1964, in a non-combat unit.  His service assignment was 
as a teletype operator with the Advisory Campaign.  He was 
treated for emotional difficulties, including a suicidal 
gesture, and was eventually discharged under honorable 
conditions, but considered not suitable for retention in 
service, and with a final diagnosis of a personality 
disorder.  At one point he was hospitalized, and woke up 
without knowing what had occurred.  In response to a query 
from the RO about his in-service stressor, the veteran 
initially stated in a statement received by the RO in June 
1995, that he had a mental block against any recall of in-
service events that caused PTSD.  In February 1997 and March 
1998, the veteran told VA medical examiners that he recalled 
being at the firing range in Vietnam, on more than one 
occasion, and witnessing South Vietnamese soldiers firing on 
and killing civilians.  For reasons described below, the RO 
has not sought verification of the reported stressor.

The claims file is replete with records of psychiatric and 
psychosocial treatment from both VA and private providers.  
In July 1972, the first documented treatment, the veteran was 
treated at the Cincinnati, Ohio VA Medical Center (VAMC), 
where he was diagnosed with depression, suicidal gesture, and 
chronic alcoholism.  He continued to receive treatment 
through the 1970's and 1980's at the VAMC, receiving 
diagnoses of anxiety disorder with depressive features, 
anxiety reaction, agoraphobia with panic attacks, and 
alcoholism.  In the October 1991 hospitalization discussed 
above, the final diagnoses were PTSD, agoraphobia with panic 
attack, major depression vs. organic mood disorder and poly-
substance abuse.  Although in conjunction with the diagnosis 
of PTSD, the examiner noted that the veteran had given a 
history of flashbacks and nightmares, and that the veteran 
had discussed his memories openly with limitation in one-to-
one sessions, there is no further detail provided as to the 
content of the veteran's memories.

A VA psychiatric evaluation dated in March 1992, states that 
the veteran was experiencing suicidal ideation and homicidal 
ideation toward his wife.  He recounted intrusive thoughts of 
war and nightmares, trouble being around others, 
hypervigilance, and was drinking 12 beers per day.  A history 
of agoraphobia, PTSD, major depression and poly-substance 
abuse is noted.

The veteran began treatment at the Central Clinic in the 
early 1990's.  Treatment records contain notes of 
psychological evaluation, medication therapy and counseling 
for a number of years.  A yearly treatment summary covering 
the period of July 1992 to June 1993 refers to the veteran as 
a Vietnam veteran with PTSD, poly-substance abuse, organic 
mood syndrome, and panic attacks with agoraphobia.  The 
summary discusses the veteran's frequent requests for 
medication.  A yearly treatment summary covering the period 
of July 1993 to June 1994 notes a diagnosis of PTSD, without 
any indication of the basis for that diagnosis.  The summary 
primarily discusses the veteran's course of medications 
during that year period.  Neither of these summaries mentions 
any memories of Vietnam, flashbacks, nightmares or intrusive 
thoughts.  A Central Clinic record dated in July 1995 notes 
that the veteran has thoughts of Vietnam, avoids Vietnam 
stimuli, ruminates over Vietnam and has possible flashbacks 
and nightmares.  Again, no specific incidents are discussed.  
A record dated in September 1995 notes an assessment of PTSD, 
and chronic anxiety as generalized anxiety disorder with 
agoraphobia.

A December 1995 incomplete document submitted by the veteran 
and signed by Dr. Steve Fekete of the Central Clinic notes a 
poor prognosis and severe mental disability.  Dr. Fekete 
submitted a letter summarizing the veteran's illnesses in 
April 1996, listing PTSD, panic disorder with agoraphobia, 
social phobia, and major depression.  He stated that the 
veteran's PTSD had its origin in military service and is 
linked to his military service in Vietnam, but provides no 
further explanation.
The file contains a March 1994 evaluation from the University 
of Cincinnati Hospital which states that the veteran had been 
drinking excessively, reportedly to relieve anxiety and 
depression.  The veteran stated that he had been in treatment 
since 1964 after being wounded in Vietnam, and that he has 
received treatment at the VAMC for PTSD.  There was no 
independent diagnosis of PTSD rendered.

The veteran has also had recent periods of hospitalization at 
the Cincinnati VAMC.  A discharge summary record dated in 
December 1997 notes diagnoses of alcohol and benzodiazepine 
dependence, history of panic disorder, and history of PTSD.  
His environmental stressors included ongoing drinking and 
panic attacks.  The veteran had sought hospitalization 
because he had been drinking heavily and felt depressed and 
suicidal.  He also wanted detoxification from Valium.  After 
detoxification he decided to be discharged, and continue 
treatment on an outpatient basis.  He did not participate in 
groups very much during his stay on the psychiatric unit.  
The veteran was hospitalized again in July 1998 and his 
historical diagnoses were noted.  He indicated 9 months of 
sobriety and sought hospitalization to avoid drinking due to 
his current depression.  In September 1998 he sought 
admission because he had stopped taking his medications and 
started drinking.  He was admitted but left the unit shortly 
thereafter and did not return.  In November 1998, the veteran 
was readmitted and Valium detoxification was performed.  He 
did not participate in group sessions, but did state that he 
was feeling better on current medications and would continue 
to take them and to avoid Valium.  He requested discharge and 
his condition at discharge was good.  Although these 
discharge summaries all note a diagnosis of PTSD by history, 
none of them contains an independent verification of that 
diagnosis.  Nor is there discussion of any Vietnam stressors 
reported by the veteran.

The claims file also contains reports of three VA psychiatric 
examinations, as well as the amended opinion supplied by one 
of the examiners.  The first examination was in December 
1996.  The examiner reviewed the entire chart and recounted 
the veteran's history of having awakened in the hospital in 
Vietnam in 1964, without knowing why he was there.  At that 
time, the doctor told him he had "gone berserk", but 
provided no further details.  He was shipped to the 
Philippines, and then Florida, and hospitalized for two 
months, before returning to active duty in Florida.  Despite 
his review of past records containing diagnoses of PTSD, this 
examiner found no evidence of PTSD "in terms of etiology, 
current symptomatology or past symptomatology."  He agreed 
with Dr. Fekete's diagnoses of anxiety, panic attacks and 
depression, but not with the PTSD diagnosis.  He provided 
diagnoses of agoraphobia with panic attacks, dysthymic 
reaction, chronic anxiety reaction and a probable borderline 
personality disorder.  He assigned a Global Assessment of 
Functioning (GAF) score of 35, which he later increased to 48 
in an amended opinion dated in March 1998.  He also 
elaborated that the predominant diagnosis is acquired 
neurosis superimposed on a basic underlying personality 
disorder.  It was further noted that alcohol had been in the 
picture prior to service and has been a major issue since 
separation.  This amended opinion was provided to reconcile 
his opinion with that of another examiner.

Another VA examination was performed in February 1997.  
According to the report, when asked to describe symptoms 
related to his PTSD, the veteran was unable to describe any 
specific symptoms, although it was also noted that he said 
that he was unable to go out because he was scared of public 
places, didn't answer the phone, and relied totally on his 
wife.  He said that his wife did everything for him.  In 
discussing his Vietnam experiences, the veteran described 
becoming very upset when he saw civilian Vietnamese being 
massacred by South Vietnamese soldiers, and feeling powerless 
to stop it.  He did not remember what occurred afterwards, 
other than waking up in the hospital.  His educational, 
family and work history was recounted.  He had not worked 
since 1981.  A long history of panic attacks, chronic anxiety 
and alcohol intoxication was noted.  He had taken extra 
Valium to assist him through the interview.  The episode in 
service when he went berserk and woke up in the hospital may 
have been a transient psychotic episode related to witnessing 
the described massacre.  Diagnoses of agoraphobia with panic 
attacks, dysthymia, chronic anxiety reaction, and possible 
borderline personality disorder by history were rendered, and 
a GAF score of 50 was assigned.

In response to questions posed by the RO, a third examination 
was given in March 1998.  The veteran described the same 
episode during service, of witnessing the massacre of 
Vietnamese civilians.  The examiner noted observations of 
physicians who treated the veteran in service as including 
excessive drinking, depression and anxiety about being 
separated from his family and impulsive behavior.  The 
veteran's current symptoms, included fear of leaving the 
house, mood swings and laughing spells, as well as violent 
moods.  The examiner did not see any mention anywhere in the 
veteran's records of complaints about tragedies witnessed in 
Vietnam.  It appeared to the examiner that the veteran had 
not made an adjustment to post-military life, and that 
alcohol was a major factor.  He saw no evidence for a 
diagnosis of PTSD, but rather, rendered diagnoses of alcohol 
dependence in recent remission, agoraphobia with panic 
attacks, and probable borderline personality disorder.  He 
assigned a GAF score of 48-50.

Although the claim is well grounded, in order to warrant 
service connection, the evidence must contain a current, 
clear medical diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred and 
medical evidence of a causal nexus between the current 
diagnosis and the in-service stressor.  Gaines, 11 at 357.  
The three most recent VA psychiatric examinations failed to 
result in a diagnosis of PTSD so, arguably, there is no 
medical evidence of a current diagnosis of PTSD.  The Board 
finds, however, that the October 1991 diagnosis is enough to 
well ground the claim, but the preponderance of the evidence 
is against an award of service connection for PTSD.  

Essentially, the voluminous file contains no diagnosis of 
PTSD supported by a stressor, even an unverified one.  The 
initial diagnosis in October 1991 was not supported by any 
description of specific Vietnam experiences.  Apparently, 
this diagnosis was carried forward into the 1990's by the 
Central Clinic, without independent verification and despite 
the fact that the veteran's symptoms generally had nothing to 
do with memories of Vietnam.  It was not until the February 
1997 examination that the veteran actually reported a 
specific stressful incident (allegedly witnessing a massacre 
while in Vietnam) as a basis for his psychiatric 
difficulties.  However, there has been no diagnosis of PTSD 
given on the basis of that event.  The examiners to whom this 
event was reported found no symptomatology on which to base a 
diagnosis of PTSD, but rather gave diagnoses of alcohol 
dependence, agoraphobia with panic attacks, chronic anxiety, 
dysthymia and a possible borderline personality disorder.  
The RO did not seek to verify the recently reported stressor 
because there was no diagnosis of PTSD based on it, and 
because the veteran has not provided detailed information 
with respect to the reported event. 

The Board has considered the veteran's history of witnessing 
a massacre while in Vietnam.  He was a teletype operator in 
Vietnam for less than three months in 1964; he is apparently 
alleging that this incident involved the South Vietnamese 
Army and civilians.  However, his account is not credible.  
Aside from the fact that he did not give such a history 
during service or for decades thereafter, despite being seen 
on numerous occasions over the years for a variety of 
psychiatric symptoms and disorders, he has not provided any 
relevant information (i.e., names, dates, location, etc.) 
upon which such an account can be verified.  In any event, 
the record is devoid of any medical evidence of a diagnosis 
of PTSD based upon this particular alleged stressor.  In 
fact, as noted above, since the veteran began providing such 
a history in February 1997, the psychiatric examinations 
performed at that time, well as two others performed in 
December 1996 and later in 1997, found that he did not meet 
the diagnostic criteria for PTSD.  The Board finds that there 
is no medical evidence of a diagnosis of PTSD based on a 
verified inservice stressor.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for service connection for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).









ORDER

Service connection for PTSD is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

